Citation Nr: 0206671	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-23 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.



REPRESENTATION

Appellant represented by:  Disabled American Veterans 



INTRODUCTION

The veteran served on active duty from May 1942 to July 1944. 
This matter comes on appeal from a decision by the Phoenix VA 
Regional Office (RO).

FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim, and all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  A right knee disability, to include arthritis, was not 
present inservice or manifested for many years thereafter, 
and no current right knee disability is otherwise related to 
service.

3. A left knee disability, to include arthritis, was not 
present inservice or manifested for many years thereafter, 
and no current left knee disability is otherwise related to 
service.



CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service, nor may incurrence of arthritis of the 
right knee be presumed. 38 U.S.C.A. §§ 38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1154(b), 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§  3.303, 3.304, 3.307, 3.309 (2001).

2.  A left knee disability was not incurred in or aggravated 
by active service, nor may incurrence of arthritis of the 
left knee be presumed. 38 U.S.C.A. §§ 38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1154(b), 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§  3.303, 3.304, 3.307, 3.309 (2001).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes at the outset that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act (VCAA) 
of 2000 and regulations implementing that act became 
effective.  This liberalizing legislation is applicable to 
the veteran's claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The VCAA provides that VA will make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims and requires VA to notify 
claimants and representatives of the evidence necessary to 
substantiate claims.  A review of the claims folder reveals 
that VA has notified the veteran and his representative of 
the evidence necessary to substantiate his claim for service 
connection and VA has provided the veteran with a special VA 
orthopedic examination to assist in determining the matter at 
issue. There is no indication that there is any relevant 
medical evidence available which has not been obtained.  The 
RO considered all of the relevant evidence and law and 
regulations in adjudicating the claim.  The duties to assist 
specified in VCAA are fully satisfied.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110. Where a 
veteran served continuously for a period of ninety days or 
more during a period of war and certain chronic diseases 
(including arthritis) become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. This rule does not mean 
that any manifestation in service will permit service 
connection.   For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full. 
38 U.S.C.A. § 1154(b).



Analysis

The veteran essentially maintains that he developed arthritis 
of the right and left knees as a consequence of injuries he 
sustained when the ship on which he was stationed was struck 
by a bomb during the invasion of Salerno during WWII. Service 
medical records disclose that the veteran received an 
extensive evaluation of complaints of low back pain with 
radiation down the lower extremities, apparently due to 
trauma sustained in the above-mentioned bomb blast. These 
records, however, are silent for complaints, findings, or 
other references to a right or left knee injury or condition. 

The initial post-service evidence of a knee condition is in 
1997, over 5 decades after service discharge. X-rays in 
February of that year showed degenerative arthritis of both 
knees. These degenerative changes were severe at the time of 
subsequent x-rays in March 1998. 

In December 2001, a VA orthopedic examination was conducted 
in order to obtain an opinion regarding the etiology of the 
conditions at issue. The veteran evidently had had 
replacements in both knees in 2000. His knees had become 
symptomatic in the 1950s. The assessment was status post 
bilateral total knee arthroplasties  for advanced 
degenerative changes including chondrocalcinosis. After 
reviewing the record, the examiner related he could find 
nothing indicating injury, treatment, x-rays, or findings 
with respect to the knees in service. Further noting the 
post-service finding of chondrocalcinosis, he concluded that 
the veteran's knee conditions were not related to service.

The burden of a veteran who seeks benefits for an alleged 
service-connected injury or disease and who alleges that the 
injury or disease was incurred in, or aggravated by, combat 
service is lightened by 38 U.S.C.A. § 1154(b), but this 
section does not create a statutory presumption that a combat 
veteran's alleged injury or disease is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (1996); see also Ceasar 
v. West, 195 F.3d 1373 (Fed. Cir. 1999); Kessel v. West, 3 
Vet. App. 9 (1999).  The Court in Collette established the 
following three step analysis: (1) The veteran must produce 
satisfactory lay or other evidence, meaning credible 
evidence, which would allow a reasonable fact finder to 
conclude that the alleged injury or disease was incurred in 
the veteran's combat service; (2) If the proffered evidence 
is consistent with the circumstances, conditions, or 
hardships of such service, then a factual presumption arises 
that the alleged injury or disease is service connected; and 
(3) Once a presumption of service connection arises, it must 
be determined whether the government met its burden of 
rebutting the presumption of service connection with clear 
and convincing evidence to the contrary.  Collette, 82 F.3d 
at 393.

Here, although service medical records make no mention of a 
knee injury or condition, the Board does not dispute that the 
veteran well could have sustained knee trauma in the 
inservice bomb blast. Such injury or injuries would be 
consistent with the circumstances of the veteran's service. 
No evidence, however, other than the contentions of the 
veteran, has been presented to establish a connection between 
any inservice knee trauma and the degenerative changes which 
arose thereafter. Rather, the only medical opinion of record, 
that offered by the VA examiner in December 2001, is to the 
contrary. Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions regarding the etiology of his knee disabilities 
does not constitute competent medical evidence.  

Given the above evidence, in particular the opinion provided 
by the VA physician in December 2001 and the many years 
separating the claimed inservice injuries and documentation 
of a chronic knee disability, the Board finds clear and 
convincing evidence that a left or right knee disability was 
not present in service or manifested for many years 
thereafter, and that no current low back disability is 
otherwise related to service. Consequently, service 
connection for a right or left knee disability is denied. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 1137, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.




ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

